Hill, C. J.
1. The accusation- charged the offense of selling intoxicating liquor, alleging that the offense was committed on October 1, 1910. The accused made a motion for a continuance, on the ground that he had three witnesses absent, who had been subpoenaed, and that he expected to show by them that on that day he did not sell the liquor as alleged. To meet this the solicitor-general stated in open court that he did not expect to prove that the liquor was sold by the accused on that day, but expected to prove that it was sold in the previous month of August. Held: In the light of the explanatory note of the trial judge, there was no error in overruling the motion for a continuance.
2. No other error of law is complained of, and the verdict is supported by the evidence. Judgment affirmed.